Citation Nr: 0938171	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1979 to 
November 1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In that rating decision, the RO 
granted service connection for the Veteran's peptic ulcer 
disease and awarded him a 10 percent rating.  The Veteran 
perfected an appeal, and the Board remanded the matter for 
further notification, evidentiary development, and 
adjudication, most recently in February 2009.  The agency of 
original jurisdiction (AOJ) re-adjudicated the claim and 
again denied the Veteran's claim for increase via the 
issuance of supplemental statements of the case, most 
recently in August 2009.

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for peptic ulcer disease emanates from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDING OF FACT

The Veteran's peptic ulcer disease is productive of no more 
than mild disability.


CONCLUSION OF LAW

The criteria for a higher rating for peptic ulcer disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7305 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through December 2007 and April 2009 notice 
letters, the RO notified the Veteran of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  In 
addition, the Veteran was provided notice in the letters 
concerning the assignment of rating criteria and effective 
dates.  Hence, the Board finds that the Veteran has received 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.

The Board also finds that the December 2007 and April 2009 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned December 2007 and 
April 2009 notice letters.

Here, the Board notes that the duty to provide notice 
relating to the Veteran's claim was not fully satisfied prior 
to the initial unfavorable decision by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by re-adjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by re-
adjudication of the claim); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by re-adjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the December 
2007 and April 2009 notice letters, which fully addressed all 
notice elements.  Specifically, the December 2007 and April 
2009 notice letters notified the Veteran of his and VA's 
respective duties for obtaining evidence.  The letter also 
gave examples of the types of medical and lay evidence that 
the Veteran could submit or ask VA to obtain in support of 
his claim.  The December 2007 and April 2009 notice letters 
further informed the Veteran of what evidence was required to 
substantiate the claim.

Although not all notices were sent before the initial 
decision in this matter, the Board thus finds that the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  The AOJ has also re-adjudicated 
the claim after proper notice was provided by way of an 
August 2009 supplemental statement of the case.  The AOJ in 
this case provided VCAA-compliant notice that was followed by 
a re-adjudication of the Veteran's claim.  The Board thus 
concludes that during the administrative appeal process the 
Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Otherwise, nothing about the evidence or any response to the 
AOJ's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran 
was given a VA examination in November 2003; report of that 
examination is of record.  In addition, records of both 
private and VA medical treatment have been obtained and 
associated with the Veteran's claims file.  The Veteran has 
further been given the opportunity to submit evidence, and he 
and his representative have provided written argument in 
support of his claim.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not 
indicate, existing records pertinent to the claim on appeal 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that his service-connected peptic ulcer 
disease is more disabling than reflected by the currently 
assigned 10 percent rating.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The relevant medical evidence consists of a VA examination 
conducted in November 2003, as well as records of private and 
VA medical treatment the Veteran has undergone.  Review of 
the November 2003 VA examination reflects that the Veteran 
complained of gastrointestinal upset related to anti-
inflammatory medication the Veteran was taking to treat a 
wrist disability.  The examiner noted that the Veteran first 
displayed symptoms of nausea and indigestion in 2003, along 
with an acute episode of epigastric pain in July 2003 that 
led to a diagnosis of peptic ulcer disease.  He was initially 
treated with Protonix, which caused chronic diarrhea and was 
discontinued in favor of a different medication.  The 
examiner noted that the Veteran continued to take the 
replacement medication to address his gastrointestinal 
symptoms.  The Veteran reported that his appetite remained 
good although he had lost 8 pounds recently.  The Veteran 
further reported avoiding spicy food but stated that he had 
no symptoms of gastrointestinal bleeding.  Physical 
examination revealed normal, active bowel sounds with no 
palpable masses.  The examiner noted some slight tenderness 
in the left upper quadrant of the abdomen with no guarding or 
rigidity.  She diagnosed the Veteran with chronic peptic 
ulcer disease, intermittently symptomatic.

Records of the Veteran's ongoing treatment at the Oklahoma 
City VA Medical Center (VAMC) reflect that he was first 
diagnosed with gastroesophageal reflux disease in January 
2003.  At that time he was given medication and instructed to 
avoid trigger foods and alcohol.  He was seen again at the 
Oklahoma City VAMC in September 2003, at which time he was 
diagnosed with a gastric ulcer and h. pylori.  His treating 
physician noted at the time that the Veteran was suffering 
from "very little dyspepsia" and appeared to be having 
success with the prescribed medication.  He was again seen in 
January 2004 with complaints of dull, annoying, spastic 
epigastric pain; at that time he was again prescribed 
medication to treat the condition.  The Veteran's treatment 
records from the Oklahoma City VAMC reflect that he was not 
again seen for complaints of epigastric pain until October 
2005, at which time he phoned the VAMC with complaints of 
feeling his "ulcer acting up" pursuant to a change in his 
medication.  His treatment provider requested that the 
Veteran come in to be seen, but he missed his scheduled 
appointment in October 2005 and was not seen until March 
2006, at which time he was noted to be "very symptomatic" 
on the changed medication.  At the March 2006 VAMC visit, the 
Veteran's medication was changed.  Further treatment notes 
reflect that the Veteran's peptic ulcer disease was well 
controlled on the new medication; he has not made complaints 
of epigastric problems since that time, and treatment records 
from April 2007 and February 2009 note only that the Veteran 
carries a current diagnosis of peptic ulcer disease or 
gastroesophageal reflux disease that is "well controlled on 
present medication."

Records of the Veteran's private treatment reflect that he 
was diagnosed with gastroesophageal reflux disease in May 
2003.  Further private treatment records are silent as to any 
treatment for the disease.  The Veteran has also submitted 
statements from his wife and other individuals who note that 
the medication he takes for his wrist disability causes him 
to need to use the restroom frequently, which limits his 
activities.

The Veteran's peptic ulcer disease has been rated under 
Diagnostic Code 7305, for gastric or duodenal ulcers.  38 
C.F.R. § 4.114 (2008).  Under Diagnostic Code 7305, a 10 
percent rating is for application when there is mild 
disability with recurring symptoms once or twice yearly.  A 
20 percent rating is for application with moderate 
disability, recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating is 
for application when there is moderately severe disability, 
evidenced by less than severe symptoms but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating, the 
highest available under Diagnostic Code 7305, is for 
application when there is severe disability, pain that is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

Upon consideration of the relevant medical evidence of 
record, the Board finds that the symptoms of the Veteran's 
service-connected peptic ulcer disease do not more nearly 
approximate the criteria for a higher, 20 percent rating 
under Diagnostic Code 7305.  Here, the evidence reflects that 
the Veteran has a current diagnosis of peptic ulcer disease 
but that this disease is well controlled with medication.  
The Board acknowledges that the Veteran has been seen on 
several occasions during the appeal period for complaints of 
episodes of flare-ups of his epigastric symptoms, but notes 
that these flare-ups have occurred, at most, once yearly and 
have not included impairment of health manifested by anemia 
or weight loss, or pain, periodic vomiting, recurrent 
hematemesis, or melena.  In addition, the Board finds it 
significant that the Veteran has not reported any increase in 
his symptomatology during the appeal period.  

As such, and in light of the medical evidence of record 
regarding the successful treatment for his peptic ulcer 
disease and the infrequency of his symptomatic episodes, the 
Board does not find that the Veteran's disability picture 
more nearly approximates a higher rating to 20 percent (or 40 
percent or 60 percent) under Diagnostic Code 7305.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  His symptoms due to peptic 
ulcer disease do not appear more than mildly disabling, 
particularly because he has demonstrated no more than mild 
symptoms and treatment of flare-ups on a yearly, or less 
frequent basis.  The Board concedes that the Veteran has been 
diagnosed with peptic ulcer disease and is under a doctor's 
care for the disability, but concludes nevertheless that at 
no time during the appeal period has the Veteran displayed 
the symptoms necessary for a rating greater than 10 percent-
pain, periodic vomiting, recurrent hematemesis, or melena, or 
impairment of health manifested by anemia or weight loss.  
Given the absence of weight loss or other problems indicative 
of impaired health due to ulcer disease, and because the 
Veteran does not have persistently recurring symptoms, the 
Board finds that a higher rating for peptic ulcer disease is 
not warranted.  This is so for the entirety of the appeal 
period.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected peptic ulcer disease has 
otherwise rendered impractical the application of the regular 
schedular standards.  Thus, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  The symptoms the Veteran experiences are 
those specifically contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected peptic ulcer disease warrants a 
rating of no more than 10 percent.  38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7305 (2008).  This is so for the 
entirety of the appellate period.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
peptic ulcer disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


